Case 1:03-md-01570-GBD-SN Document 5943 Filed 02/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

IN RE TERRORIST ATTACKS ON Civil Action No.
SEPTEMBER 11, 2001 03 MDL 1570 (GBD)(SN)

 

This document relates to:
Burnett, et al v. The Islamic Republic of Iran, et al, Case No, 15-cv-9903 (GBD){(SN)

ORDER ON PLAINTIFFS’ EMERGENCY MOTION TO SUBSTITUTE PARTIES
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 15(d)

Upon consideration of Plaintiffs’ motion to permit the substitution of parties to name
individuals as Plaintiffs in their given names who were previously identified as “DOE” plaintiffs
in their prior pleadings and also to recognize the changed names of other previously named
plaintiffs, it is hereby:

ORDERED that the Burnett Plaintiffs’ motion is granted, and the individuals included on
Exhibit A are to be substituted into the Burnett case in the manner set forth on Exhibit A; and it is

ORDERED that the Burnett Plaintiffs comply with the Clerk of Court’s instructions as set
forth in ECF No, 4295 regarding the addition of these plaintiffs to the Burnett action in the Court’s
ECF and docketing system.

SO ORDERED.

FE,
February FEB LG 2020 GEQRG DANIELS
New York, New York United Statés District Judge

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1 Filed 02/14/20 Page 1 of 6

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

>
oo a Paragraph of
s Identification of Party to be & 2 | Reference to Plaintiff in Current Amended
ubstituted Plaintiff's name and 22 Caption (ECF#S53 - 2/8/2016) Decedent's Name Complaint
relationship fo Decedent} es me P Discussing
2 Decedent
a
Deborah Calandrilio, individually as
the Spouse and as the Personal SPOUSE DOE AP139 as Personal
Representative of the Estate of Joseph Representative of the Estate of DOE
M. Calandrillo, Deceased, and on AP139, Deceased and on behalf of all
behalf of all survivors of Joseph M. beneficiaries of DOE AP139,
Calandrillo, Deceased NY Deceased Calandrillo, Joseph M. GCFHS3, [722
Kathleen V. Pfitzer (a/k/a Kathleen
Cappers), individually as the Spouse
and as the Personal Representative of Kathleen Cappers, as Personal
the Estate of James C, Cappers, Representative of the Estate of James
Deceased, and on behalf of all C. Cappers, Deceased and on behaif
survivors of James C. Cappers, of all beneficiaries of James C.
Deceased NY Cappers Cappers, James C. ECF#53, $8419
Helaine K. Chairnoff, individually as
the Spouse and as the Personal SPOUSE DOE AP 104 as Personal
Representative of the Estate of Joffrey Representative of the Estate of DOL
M. Chaimoff, Deceased, and on AP104, Deceased and on behalf of all
behalf of all survivors of Jeffrey M. beneficiaries of DOE AP104, /
Chairnoff, Deceased NI Deceased Chaimoff, Jeffrey M. ECF#S3, 1969
Michelle R. Chalcoff (a/k/a Mable
Chalcoff; Mabel Chalcoff},
individually as the Spouse and as
Personal Representative of the Estate MABLE CHALCOFF, as Personal
of William Alexander Chaicoff, Representative of the Estate of
Deceased and on behalf of all William Chalcoff, Deceased and on
beneficiaries of William Alexander behalf of all beneficiaries of William
Chalcoff, Deceased NY Chaleoff Chaleoff, William Alexander {ECF#53, 41591
Fune Coppola (a/k/a June Colaio},
individually as the Spouse and as
Personal Representative of the Estate June Colaio, as Personal
of Mark J, Colaio, Deceased and on Representative of the Estate of Mark
behalf of ali beneficiaries of Mark J. J, Colaio, Deceased and on behalf of
Colaio, Deceased NY all beneficiaries of Mark J. Colaio Coiaio, Mark J. ECFH#53, [2522
Elodie Coleman, individually as the
Spouse and as Personal Representative SPOUSE DOE AP 127 as Personal
of the Estate of Keith Eugene Representative of the Estate of DOE
Coleman, Deceased and on behalf of AP127, Deceased and on behalf of all
all beneficiaries of Keith Eugene beneficiaries of DOE AP127,
Coleman, Deceased NI Deceased Coleman, Keith Eugene ECF#53, {1206
John J. Creamer, individually as the
Spouse and as Personal Representative
of the Estate of Tara Kathleen SPOUSE DOE AP75 AS Personal
Creamer, Deceased and on behalf of Representative of the Estate of DOE
all beneficiaries of Tara Kathleen AP75, Deceased and on behalf of all
Creamer, Deceased MA beneficiaries of DOE AP75, Deceased |Creamer, Tara Kathleen ECF#53, 937
Virginia M. Bowrosen (a/k/a Virginia
M. DeCola), as Spouse and as
Personal Representative of the Estate Virginia M. DeCola, as Personal
of Paul DeCola, Deceased and on Representative of the Estate of Paul
behalf of all beneficiaries of the Paul DeCola, Deceased and on behalf of all
DeCola, Deceased AZ beneficiaries of the Paul DeCola DeCola, Paul ECF#53, 2939

 

 

 

L

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1

Filed 02/14/20 Page 2 of 6

 

EXHIBIT A

 

Identification of Party to be
Substituted (Plaintiff's name and
relationship to Decedent)

State of Residency at

Filing

Reference to Plaintiff in Current
Caption (ECFHS3 - 2/8/2016)

Decedent's Name

Paragraph of
Amended
Complaint
Discussing
Decedent

 

Michele Pizzo (a/k/a Michele
DeFazio), as Spouse and as Personal
Representative of the Estate of Jason
DeFazio, Deceased and on behalf of
all beneficiaries of Jason DeFazio,
Deceased

Michele DeFazio, as Personal
Representative of the Estate of Jason
DeFazio, Deceased and on behalf of
all beneficiaries of Jason DeFazio

DeFazio, Jason

ECF#53, 9522

 

Hlizabeth Emery, as Spouse and as
Personal Representative of the Estate
of Edgar Hendricks Emery, Jr.,
Deceased and on behalf of all
beneficiaries of Edgar Hendricks
Emery, Jr., Deceased

NJ

SPOUSE DOE AP1I40 as Personal
Representative of the Estate of DOE
AP 140, Deceased and on behalf of all
beneficiaries of DOE AP 140,
Deceased

Emery, Jr, Edgar Hendricks

ECF#53, 1827

 

Dawn Picciano (a/k/a Dawn
Esposito), as Spouse and as Personal

Esposito, Deceased and on behalf of
all beneficiaries of Francis Esposito,
Deceased

Representative of the Estate of Francis

Dawn Esposito, as Personal
Representative of the Estate of Francis
Esposito, Deceased and on behalf of
ali beneficiaries of Francis Esposito

Esposito, Francis

ECF#53, $602

 

Peter Gadiel, as Parent and as Persona
Representative of the Estate of James
Andrew Gadiel, Deceased and on
behalf of all beneficiaries of James
Andrew Gadiel, Deceased

{

PARENT DOE AP86 as Personal
Representative of the Estate of DOE
AP86, Deceased and on behalf of all
beneficiaries of DOE AP86, Deceased

Gadiel, James Andrew

ECF#53, [206

 

Amy Kassan (a/k/a Aimy Gardner), as

of the Estate of Jeffrey B, Gardner,
Deceased and on behalf of all
beneficiaries of Jeffrey B. Gardner,
Deceased

Sibling and as Personal Representative

Amy Gardner, as Personal
Representative of the Estate of Jeffrey
B. Gardner, Deceased and on behalf
of all beneficiaries of Jeffrey B.
Gardner

Gardner, Jeffrey B.

HCF#S3, 2840

 

Jean Marie Gray, as Spouse and as
Personal Representative of the Estate
of James Michael Gray, Deceased and
on behalf of all beneficiaries of James
Michael Gray, Deceased

NY

SPOUSE DOE AP 102 as Personal
Representative of the Estate of DOE
AP102, Deceased and on behalf of all
beneficiaries of DOE AP192,
Deceased

Gray, James Michael

ECF#S3, 929

 

Hileen T. Hoey, as Spouse and as
Personal Representative of the Estate
of Patrick Aloysius Hoey, Deceased
and on behaif of all beneficiaries of
Patrick Aloysius Hocy, Deceased

ING

SPOUSE DOE AP3 as Personal
Representative of the Estate of DOE
AP3, Deceased and on behalf of all
beneficiaries of DOE AP3, Deceased

Hoey, Patrick Aloysius

ECES53, 4195

 

Gabrielle Hoffman, as Spouse and as
Personal Representative of the Estate

on behalf of all beneficiaries of
Stephen G. Hoffman, Deceased

 

of Stephen G. Hoffman, Deceased and

NY

 

SPOUSE DOE AP153 as Personal
Representative of the Estate of DOE
AP153, Deceased and on behalf of all
beneficiaries of DOE AP153,
Deceased

 

 

Loffman, Stephen G.

 

ECF#53, [i301

 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1 Filed 02/14/20 Page 3 of 6

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8
>
—_ 2 Paragraph of
s Identification of Party to he 5 2 | Reference to Plaintiff in Current Amended
ubstituted (Plaintiff's name and Zz Caption (ECF#S3 - 2/8/2016) Decedent's Name Complaint
relationship to Decedent} 's oe P Discussing
< Decedent
s
a
Kurt D. Horning, as Parent and as PARENT DOE AP225 as Personal
Personal Representative of the Estate Representative of the Estate of DOR
of Matthew D. Horning, Deceased and AP225, Deceased and on behalf of all
on behalf of all beneficiaries of beneficiaries of DOE AP225,
Matthew D. Horning, Deceased NI Deceased Horsing, Matthew D. ECF#53, $2534
Tamara Kanter, as Spouse and as
Personal Representative of the Estate SPOUSE DOE AP55 as Personal
of Sheldon Robert Kanter, Deceased Representative of the Estate of DOE
and on behalf of all beneficiaries of AP55, Deceased and on behalf of all
Sheldon Robert Kanter, Deceased NI beneficiaries of DOE AP55, Deceased | Kanter, Sheldon Robert ECF#53, 1299
Sandra Pangborn (a/k/a Sandra Lang),
as Spouse and as Personal Sandra Lang, as Personal
Representative of the Estate of Representative of the Estate of
Brendan Mark Lang, Deceased and on Brendan Mark Lang, Deceased and on
behalf of all beneficiaries of Brendan behalf of all beneficiaries of Brendan
Mark Lang, Deceased NI Mark Lang Lang, Brendan Mark ECF#S3, $3009
Rebert Lanza, Jr., as Spouse and as SPOUSE DOE AP137 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Michele Lanza, Deceased and on AP137, Deceased and on behalf of all
behalf of all beneficiaries of Michele beneficiaries of DOE AP137,
Lanza VA Deceased Lanza, Michele ECF#53, 7552
Mark Lichtschein, as Sibling and as
Personal Representative of the Estate SIBLING DOE AP93 as Personal
of Edward Lichtschein, Deceased and Representative of the Ustate of DOE
on behalf of all beneficiaries of AP93, Deceased and on behalf of all
Edward Lichtschein, Deceased NI beneficiaries of DOE AP93, Deceased |Lichtschein, Edward ECF#53, (735
Alan Patrick Linton (a/k/a A. Patrick
Linton), as Parent and as Personal A. Patrick Linton, as Personal
Representative of the Estate of Alan Representative of the Estate of Alan
Patrick Linton, Jr., Deceased and on Patrick Linton, Jr., Deceased and on
behalf of all beneficiaries of Alan behalf of all beneficiaries of Alan
Patrick Linton, Jr., Deceased MB Patrick Linton, Jr. Linton, Jy., Alan Patrick ECF#53, 42205
Jonathan Dodge, as Spouse and as
Personal Representative of the Estate SPOUSE DOE AP81 as Personal
of Vita Marino, Deceased and on Representative of the Estate of DOE
behalf of ail beneficiaries of Vita AP81, Deceased and on behalf of all
Marino, Deceased NY beneficiaries of DOE AP8i, Deceased|Marino, Vita ECFH#53, {273
Aida Martinez, as Spouse and as SPOUSE DOE AP247 as Personal’
Personal Representative of the Estate Representative of the Estate of DOE
of Jose Angel Martinez, Jr., Deceased AP247 Deceased and on behalf of all
and on behalf of ail beneficiaries of beneficiaries of DOE AP247,
Jose Angel Martinez, Jr., Deceased NY Deceased Martinez, Jr., Jose Angel ECF#53, 73480
Sherry McHetfey, as Parent and as PARENT DOE API22 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Keith McHeffey, Deceased and on AP122 Deceased and on behalf of all
behalf of all beneficiaries of Keith beneficiaries of DOE AP 122,
McHeffey, Deceased NI Deceased Mclleffey, Keith ECF#53, (113

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1

Filed 02/14/20 Page 4 of 6

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+
>
a & Paragraph of
Identification of Party to be = 2 Reference to Plaintiff in Current Amended
Substituted (Plaintiff's name and & BSI Caption (ECF #53 - 2/8/2016) Decedent's Name Complaint
relationship to Decedent) oy ie P . Discussing
4 Decedent
a
Lisa Goldberg-Me Williams, as
Domestic Partner and as Personal SPOUSE DOE AP182 as Personal
Representative of the Estate of Martin Representative of the Estate of DOE
Edward McWilliams, Deceased and AP182, Deceased and on behalf of all
on behalf of all beneficiaries of Martin beneficiaries of DOE APL82,
Edward McWilliams, Deceased NI Deceased MeWilliams, Martin Edwatd ECF#53, 1699
Holly Ann Miller Hedley (a/k/a Holly
Ann Miller}, as Spouse and as Holly Ann Miller, as Personal
Personal Representative of the Estate Representative of the Estate of Craig
of Craig James Miller, Deceased and James Miller, Deceased and on behalf
on behalf of all beneficiaries of Craig of all beneficiaries of Craig James
James Miller, Deceased MT Miller Milier, Craig James ECF#53, 3452
Mary Belding, as Spouse and as SPOUSE DOB AP189 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Peter C. Moutos, Deceased and on AP189, Deceased and on behalf of all
behalf of all beneficiaries of Peter C. beneficiaries of DOE AP189,
Moutos, Deceased NI Deceased Monutos, Peter C. ECFH53, (i742
Rosemary O, Murray (a/k/a Rory
Owens Murray}, as Spouse and as
Personal Representative of the Estate Rory Owens Murray, as Personal
of John J. Murray, Deceased and on Representative of the Estate of John J.
behalf of all beneficiaries of John J. Murtay, Deceased and on behalf of all
Murray, Deceased CT beneficiaries of John J. Murray Murray, John J. ECF#53, i384
Edna Velez-Mundo (a/k/a Edna Kang
Ortiz), as Spouse and as Personal Edna Kang Ortiz, as Personal
Representative of the Estate of Pablo Representative of the Estate of Pablo
Ortiz, Deceased and on behalf of all Ortiz, Deceased and on behalf of all
beneficiaries of Pablo Ortiz, Deceased |FL beneficiaries of Pabio Ortiz Ortiz, Pablo BCF#53, (i729
Inez Slick (a/k/a Inez Paskins), as
Spouse and as Personal Representative
of the Estate of Jerrold H. Paskins, Inez Paskins, as Personal
Deceased and on behalf of all Representative of the Estate of Jerrad
beneficiaries of Jerrold I. Paskins, I. Paskins, Deceased and on behalf of
Deceased CA all beneficiaries of Jerrold H. Paskins |Paskins, Jerrold H. ECF#S3, 2942
Devora W. Kirschner (a/k/a Devora
Wolk Pontell), as Spouse and as Devora Wolk Pontell, as Personal
Personal Representative of the Estate Representative of the Estate of Darin
of Darin Howard Pontell, Deceased Howard Pontell, Deceased and on
and on behalf of all beneficiaries of behalf of all beneficiaries of Darin
Darin Howard Pontell, Deceased MD Howard Pontell Pontell, Darin Howard ECFHS53, (3217
Michael J. Puckett, as Child and as
Personal Representative of the Estate CHILD DOE AP90 as Personal
of John F, Puckett, Deceased and on Representative of the Estate of DOE
bebalf of all beneficiaries of John F. AP90, Deceased and on behalf of all
Puckett, Deceased Scotland [beneficiaries of DOE AP90, Deccased|Puckett, John F. ECFH53, 175

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1 Filed 02/14/20 Page 5 of 6

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

>
oo a Paragraph of
iden tification of Party to be 3 SP | Reference to Plaintiff in Current Amended
Substituted (Plaintiff's name and Z = Capti Decedent's Name Complaint
. . i aption (ECF#53 - 2/8/2016) . .
relationship to Decedent) es Discussing
4 Decedent
a
Jacqueline A. Pykon, as Spouse and as
Personal Representative of the Estate SPOUSE DOE AP94 as Personal
of Edward R, Pykon, Deceased and on Representative of the Estate of DOE
behalf of all beneficiaries of Edward AP94, Deceased and on behalf of all
R. Pykon, Deecased NY beneficiaries of DOK AP94, Deceased |Pykon, Edward R. ECF#S53, (787
Jeanne Reinig-Smith, as Spouse and
as Personal Representative of the
Estate of Thomas Barnes Reinig, SPOUSE DOE AP49 as Personal
Deceased and on behalf of all Representative of the Estate of DOE
beneficiaries of Thomas Barnes AP49, Deceased and on behalf of all
Reinig, Deceased FL beneficiaries of DOE AP49, Deceased |Reinig, Thomas Barnes ECF#53, 9211
Jim D. Richards, as Sibling and as SIBLING DOE AP213 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Claude Daniel Richards, Deceased AP213, Deceased and on behalf of all
and on behalf of all beneficiaries of beneficiaries of DOE AP213,
Claude Daniel Richards, Deceased NY Deceased Richards, Claude Daniel ECF#S53, 42.192
Elaine M. Brophy (a/Ic/a Elaine M,
Rizza), as Spouse and as Personal
Representative of the Estate of Paul V. Elaine M. Rizza, as Personal
Rizza, Deceased and on behalf of all Representative of the Estate of Paul
beneficiaries of Paul V. Rizza, V. Rizza, Deceased and on behalf of
Deceased NI all beneficiaries of Paul V. Rizza Rizza, Paul V. ECFH#S3, §2033
Thomas H. Roger, as Parent and as PARENT DOE AP279, as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Jean Destrehan Roger, Deceased AP279, Deceased, and on behalf of all
and on behalf of all beneficiaries of beneficiaries of DOE AP279,
Jean Destrchan Roger, Deceased NY Deceased Roger, Jean Destrehan ECF#53, {24
Maureen Sherry, as Spouse and as SPOUSE DOE AP143 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of John Anthony Sherry, Deceased APL43, Decased and on behalf of ali
and on behalf of ail beneficiaries of beneficiaries of DOE AP 143,
John Anthony Sherry, Deceased NY Deceased Sherry, John Anthony BCF#S3, [1256
Joanne E. Smith, as Spouse and as SPOUSE DOE AP#85 as Personal
Personal Representative of the Estate Representative of the Estate of DOE
of Karl T. Smith, Deceased and on AP185, Decased and on behalf of all
behalf of all beneficiaries of Karl T. beneficiaries of DOE AP185,
Smith, Deceased NJ Deceased Smith, Karl T. ECFH53, (1624
Ellen Shaw Bakalian, as Spouse and SPOUSE DOE AP133 as Personal
as Personal Representative of the Representative of the Estate of DOE
Estate of Jeffrey R. Smith, Deceased AP133, Decased and on behalf of all
and on behalf of all beneficiaries of beneficiaries of DOE AP133,
Jeffrey R. Smith, Deceased NJ Deceased Smith, Jeffrey R. ECF#S3, (905
Lorraine Catalano (a/k/a Lorraine
Spear), as Spouse and as Personal LORRAINE SPEAR, as Personal
Representative of the Estate of Robert Representative of the Estate of Robert
W. Spear, Jr., Deceased and on behalf W. Spear, Jr., Deceased and on behalf
of ali beneficiaries of Robert W. of all beneficiaries of Robert W.
Spear, Jr., Deceased CT Spear, Jr. Spear, Fr., Robert W. ECF#53, 42107

 

 
Case 1:03-md-01570-GBD-SN Document 5943-1 Filed 02/14/20 Page 6 of 6

 

EXHIBIT A

 

Identification of Party to be
Substituted (Piaintiff's name and
relatiouship to Decedent)

State of Residency at

Filing

Reference to Plaintiff in Current
Caption (ECF#53 - 2/8/2016)

Decedent's Name

Paragraph of
Amended
Cemplaint
Discussing
Decedent

 

Jeanie M. Somerville (a/k/a Jean
Somerville), as Sibling and as
Personal Representative of the Estate
of Gregory Stajik, Deceased and on
behalf of all beneficiaries of Gregory
Stajik, Deceased

FL

JEAN SOMERVILLE, as Personai
Representative of the Estate of
Gregory Stajk, Deceased and on
behalf of all beneficiaries of Gregory
Stajk

Stajik, Gregory

ECFH#53, 7/2940

 

Linda Buffa Uliano (a/k/a Linda
Buffa), as Spouse and as Personal
Representative of the Estate of
Michael A.Uliano, Deceased and on
behalf of all beneficiaries of Michael
A. Uliano, Deceased

NJ

LINDA BUFFA, as Personal
Representative of the Estate of
Michael A, Uliano, Deceased and on
behalf of all beneficiaries of Michael
A, Uliano

Uliano, Michael A.

LCF#53, (2852

 

Maria A. Visciano (a/k/a Marie
Visciano), as Parent and as Personal
Representative of the Estate of Joseph
Gerard Visciano, Deceased and on
behalf of all beneficiaries of Joseph
Gerard Visciano, Deceased

NY

MARIE VISCIANO, as Personal
Representative of the Estate of Joseph
Gerard Visciano, Deceased and on
behalf of all beneficiaries of Joseph
Gerard Visciano

Visciano, Joseph Gerard

ECF#53, [498

 

Shirimattie Lalman (a/k/a Shirimattie
Vukosa), as Spouse and as Personal
Representative of the Estate of Alfred
Vukosa, Deceased and on behalf of all
beneficiaries of Alfred Vukosa,
Deceased

SHIRIMATTIE VUROSA, as
Personal Representative of the Estate
of AHred Vukosa, Deceased and on
behalf of all bencficiaries of Alfred
Vukosa

Vukosa, Alfred

ECF#53, (9t

 

Sheila A, Zarba-Campbell (a/k/a
Sheila A. Kiernan), as Spouse and as
Personal Representative of the Estate
of Christopher R. Zarba, Jr., Deceased
and on behalf of all beneficiaries of
Christopher R. Zarba, Jr., Deceased

 

 

MA

SHEILA A. KIERNAN, as Personal
Representative of the Estate of

Christopher R. Zarba, Jr., Deceased
and on behalf of all beneficiaries of

 

Christopher R. Zarba, Jr,

 

Zarba, Christopher Rudoiph

ECF#53, 73269

 

 

 
